appealable.    See NRAP 3A(b); Taylor Constr. Co., 100 Nev. at 209, 678
                 P.2d at 1153. Appellant seemingly seeks to challenge various post-divorce
                 decree rulings and orders in Eighth Judicial District Court Case No. D-12-
                 468773-D that modified her child custody and visitation rights. While an
                 order that finally establishes child custody is appealable, NRAP 3A(b)(7),
                 a temporary child custody or visitation order is not.     See In re Temp.
                 Custody of Five Minor Children, 105 Nev. 441, 443, 777 P.2d 901, 902
                 (1989) (stating that no appeal may be taken from a temporary custody
                 order subject to periodic review). Our review of the documents before us
                 reveals that, in the case below, the district court has not yet entered a
                 final order resolving the parties' various motions to modify child custody
                 and visitation, and a hearing for that purpose is scheduled to occur on
                 October 28, 2014. As a result, we lack jurisdiction over the appeal pending
                 in Docket No. 66063, and we therefore order that appeal dismissed.
                               It is so ORDERED.'



                                                      SS\
                                          Hardesty


                                           , J.                                       J.
                 Douglas1
                 —4?-4   VA-




                       'Although we dismiss the appeal in Docket No. 65702, we defer
                 ruling on appellant's August 5, 2014, request that the filing fee she paid
                 on August 4, 2014, be returned. We deny as moot all requests for relief in
                 Docket No. 66063.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                     Lavonne Kolender
                     Dale E. Haley
                     Louis C. Schneider, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
KO) I947A